Citation Nr: 1435782	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to July 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In October 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board initially decided this appeal in December 2010.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans' Affairs, vacated that part of the December 2010 decision that decided this appeal, and remanded the matter to the Board for action consistent with the terms of the JMR.  

Following a remand from the Board to the RO in February 2012, the Board again decided this appeal in January 2013.  The Veteran again appealed to the Court and in August 2013, the Court granted another JMR of the Parties and remanded the matter to the Board for action consistent with that JMR.  Both remands from the Court concerned the implications of Bryant v. Shinseki, 23 Vet. App. 488 (2010) and a subsequent regulation change that was later invalidated.  The appeal is now back before the Board.  In the instant decision, the Board grants the appeal in full.  

The entire claims file has been reviewed in this case, to include the portion contained in the electronic Virtual VA system.  


FINDING OF FACT

The Veteran's current bipolar disorder and mood disorder not otherwise specified had onset during his active service.  
CONCLUSION OF LAW

The criteria for service connection for bipolar disorder and mood disorder not otherwise specified have all been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks VA disability compensation benefits for disability due to a psychiatric disorder that he asserts is related to his active service.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The present disability element of service connection is met in this case.  There are numerous instances in the claims file of diagnoses of a psychiatric disorder.  For example, the Veteran's treating VA psychologist has diagnosed him with bipolar disorder, as evidenced in November 2011 and December 2013 letters and a VA examiner, who is also a psychologist, diagnosed him with a mood disorder, not otherwise specified, as evidence in a March 2012 examination report.  

As to what the present disability is in this case, the March 2012 examiner diagnosed a mood disorder, not otherwise specified and the Veteran's treating psychologist has diagnosed bipolar disorder.  In an October 2006 inpatient discharge summary, a VA psychiatrist diagnosed bipolar disorder and in another October 2006 treatment note a different VA psychiatrist stated that a bipolar diagnosis was unclear at that time.  Based on the different diagnoses, the Board concludes that the Veteran has both bipolar disorder and a mood disorder, not otherwise specified.  

Because of comments in the March 2012 VA examination report, the question of whether the Veteran's current psychiatric disorder preexisted his entrance into active service has been raised.  This is a question as to whether the Veteran is presumed to have been psychiatrically sound upon entrance into service.  

Before getting to that question, the Board must first determine whether the evidence is at least in equipoise as to whether a psychiatric disorder manifested during service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (explaining that "[t]he application of the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service").  Probative evidence in that regard, is found in several sources.  First, the service treatment records, which appear complete and are detailed, include no explicit reports of psychiatric symptoms or treatment.  Those service treatment records therefore do not show a manifestation during service and, due to the complete and detailed nature of the records tend to show that there was no such manifestation.  

Service personnel records document several instances of behavioral/disciplinary problems in service which ultimately resulted in the issuance of a General Discharge Under Honorable Conditions.  As summarized in a June 1981 Commander's report, the Veteran had been reprimanded, counseled, or received non-judicial punishment for the following:  (1) Communication of a threat to another airman who was performing duties at the base dining hall.  (2) Reporting for duty one hour and forty minutes late.  (3) Failing to go at the time prescribed to his place of duty.  (4) Violating dormitory visitation privileges in following a female to her dormitory room uninvited, failing to obey a lawful order given by Security Police, and resisting apprehension.  (5) Failing to report to duty on time after phoning his duty section 30 minutes late reporting that he had overslept due to medication.  After arriving to work, it was obvious that he had consumed alcoholic beverages the previous evening.  (6) Arriving 20 minutes late one day and 40 minutes late another day for a scheduled class.  (7) Leaving a correctional custody facility without proper authority, for an undetermined period of time, and being observed at an offbase store.  

Sources of probative evidence that address these problems as manifestations of an in-service psychiatric disorder include the two letters from the Veteran's VA treating psychiatrist.  Also of record is a February 2014 letter from a counselor that is relevant, although not particularly probative, and adds nothing significant to the reasons for the Board's decision; a decision that is fully favorable to the Veteran.  The February 2014 letter is therefore not further discussed.  There is also the report of the March 2012 VA examination, which is at least relevant.  As the March 2012 report and the two letters from the Veteran's treating psychologist also provide evidence to other elements of service connection in this case, the Board will next list that evidence in detail.

In the November 2011 letter, the psychologist reported that he had been treating the Veteran since June 2011 for substance abuse and dependence, in remission, as well as depression and bipolar disorder.  He reported that he had reviewed a number of the Veteran's military and treatment records.  The psychologist also stated as follows:  

Records indicate six incidents of poor judgment and behavior.  [The Veteran] lost rank and pay, and was discharged for misconduct for frequent involvement of discreditable nature with civil or military authorities.  At that time probation and rehabilitation were taken into consideration, but were not considered appropriate.  These instance (sic) of poor judgment and misconduct are considered as likely as not a result of bipolar.  

In the December 2013 letter, the treating psychologist again reported that he had been treating the Veteran since June 20111 and that the current treatment was focused on the bipolar disorder.  He then stated as follows:  

According to records and self report, [the Veteran] had a chaotic childhood.  Also, while in the military he lost rank and pay, and was discharged for misconduct for frequent involvement of a discreditable nature with civil and military authorities.  While no treatment records indicating diagnosis of bipolar disorder while in the military were found, these instance (sic) of poor judgment and misconduct could be considered a result of bipolar disorder.  It is my opinion that it is highly likely that [the Veteran's] bipolar disorder originated, if not originated than (sic) certainly was exacerbated, during his military service.  

Although there is little in the way of rationale provided, this expert evidence is probative of a finding that the Veteran's psychiatric disorder manifested during service.

In February 2012, the Board remanded this issue to afford the Veteran a VA examination.  It asked that the examiner to diagnose any current psychiatric disorder and to provide an opinion as to whether such disorder either began during or was caused by his service.  The Board directed that the examiner should specifically address service treatment records showing misconduct during service and finding the Veteran to be psychiatrically normal at separation from service, his first psychiatric treatment many years after service, and the November 2011 letter, as well as note any credibility issues present during the examination.  

The requested examination was conducted in March 2012.  The examiner diagnosed a mood disorder not otherwise specified, explaining that the Veteran did not meet the diagnostic criteria for bipolar disorder.  During this examination, the Veteran reported having anxiety and depressed mood during childhood, and he also admitted to using alcohol and illegal drugs during that time.  

Based on this, the examiner concluded that it was not likely that the current psychiatric disorder began or was otherwise caused by active service.  The examiner noted that "it is clear" that the Veteran "had a difficult early child[hood] and that his symptoms are exacerbated by stress."  The examiner stressed that "per [the Veteran's] own report, symptoms pre-dated his military involvement."  

The examiner then clarified his comments regarding the exacerbation of the Veteran's symptoms via stress.  Specifically, he stated that the Veteran was "unable to recall a distinct period of persistently elevated, expansive, or irritable mood lasting throughout at least four days, [which] was clearly different from his nondepressed mood and was not associated with his drug use at any point during his military career."  It was also noted that the Veteran could not relate such an experience as having happened even after service discharge.  The examiner provided this discussion to support his determination that the Veteran did not meet the criteria for a bipolar disorder diagnosis and his determination that the Veteran had a mood disorder, not otherwise specified.  

The examiner then stated that any symptoms noted in the service treatment records "do not support a burgeoning bipolar disorder, particularly when considering the Veteran states that his drug and alcohol use at that time was contributing to his poor decisions."  

In a relevant substance abuse history section, the examiner provided the following:  "As stated, the veteran notes that he began with alcohol in adolescence and in retrospect, he believes the ETOH was for assuaging anxiety and "panic attacks."  He initially stated that he only used alcohol during the military but recanted when the records of him using LSD on one occasion were read to him."  The examiner stated that there were no major credibility issues with the Veteran, however, at time he was initially was not forthcoming until information from his former testimony was pointed out to him, for example the LSD use.  

This opinion is more in the way of an opinion as to whether the Veteran had bipolar disorder during service and what his current diagnosis is.  This opinion does not address whether the behavior problems that the Veteran exhibited during service were a manifestation of a psychiatric disorder, whether a mood disorder or bipolar disorder.  Here the Board notes that there are no "symptoms" listed in the service treatment records, the disciplinary records are not part of the service treatment records, and there is no explicit mention of psychiatric symptoms in any of the records.  Taking this report together with the letters form the Veteran's VA treating psychologist, the Board concludes that the evidence is at least in equipoise as to whether a psychiatric disorder manifested during the Veteran's active service.  Resolving reasonable doubt in the claimant's favor, as is required by law and regulation, the Board finds that a psychiatric disorder manifested during the Veteran's active service.  

Having made this determination, the Board now addresses whether that disorder was incurred during into active service.  This requires that the Board discuss the facts in relation to the statutory presumption of soundness found at 38 U.S.C.A. § 1111 (West 2002)

For the purposes of section 1110 of Title 38 of the U.S. Code, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This provision also applies to veteran who served during other than a period of war after World War II by operation of 38 U.S.C.A. § 1137 (West 2002) with regard to § 1131.  Only such conditions that are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  

The record does not include a report of medical examination conducted at entrance into active service.  There is a report of preliminary physical review dated in April 1980.  This consists of a series of options answered by the Veteran and recruiter checks as to vision, height, and weight.  On that form, the Veteran indicated that he had never been treated for a mental condition.  This document has only information provided by the Veteran and a recruiter.  It is not an examination report.  A report of medical history from several days later includes the Veteran's endorsement that he had never had depression or excessive worry or nervous trouble of any sort and a physician's summary section indicating that he had a negative medical history and denied a history of drug and alcohol abuse.  Again, this is a history report, not an examination report.  

There is no report of examination at entrance into service associated with the claims file and it cannot therefore be said that a psychiatric disorder was noted on an examination report at entrance into service.  Given the history statements documented above, and even assuming that there was an examination conducted at entrance into service and the report was simply lost, it is highly unlikely that a psychiatric disorder was noted on any report of such examination.  Therefore, this case involves a service connection claim as opposed to a service aggravation claim.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

The Board must next determine if the rebuttal requirements specified in 38 U.S.C.A. § 1111 are met.  That is, whether there is clear and unmistakable evidence that the psychiatric disorder preexisted service and, if so, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated during such service.  The burden is on the government to prove both prongs.  See Wagner v. Prinicipi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' "  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").  

If there is clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service, then the veteran is not entitled to service-connected benefits for the preexisting condition.  Wagner, 370 F.3d at 1096.

Neither rebuttal prong is met in this case.  Two VA psychologists, the one who examined the Veteran in March 2012 and the one who treated him and provided letters in November 2011 and December 2013, provided very different opinions, neither particularly compelling as to the disorder preexisting service.  If the burden was that of a preponderance of evidence showing preexistence, then perhaps preexistence could be shown.  But the burden is to show by clear and unmistakable evidence that it preexisted service.  Two similarly qualified medical professionals have differing views so it cannot be said that the evidence is undebatable.  Moreover, the rationale provided in the March 2012 report is essentially that the Veteran reported that he had symptoms prior to service, and this report comes decades after service.  This is not evidence that meets the clear and unmistakable standard.  

Additionally, even if the first prong for rebuttal were met, there is no clear and unmistakable evidence that the psychiatric disorder that manifested during service was not aggravated by such service.  The March 2012 examiner's discussion of whether the Veteran had symptoms lasting four days or more during service or since, is in the context of determining whether he has bipolar disorder as opposed to a mood disorder not otherwise specified.  The discussion is not probative of whether his psychiatric disorder was aggravated by his active service.  It is here noted that "aggravated" means a worsening beyond the natural progression of the condition with the government having to show, by clear and unmistakable either that it did not worsen, or that any such worsening was due to the natural progression of the condition, in order to meet the second rebuttal prong.  See Wagner, 370 F.3d at 1096.  Similarly, the reference to the effects of drugs and alcohol on his judgment is not compelling as it does not address whether a psychiatric disorder did not worsen beyond its natural progression during service.  The Veteran's VA treating psychologist stated that it is highly likely that the Veteran's bipolar disorder originated in service, or if it did not originate in service, then it was certainly exacerbated during his military service.  This evidence shows that the second prong is not met.

Having determined that the presumption of soundness is not rebutted, the finding is that the in-service element of service connection is met in this case; a psychiatric disorder was incurred during active service.  

Turning to the nexus element, the March 2012 examination report is sufficient evidence for the Board to conclude that the nexus element is met.  The examiner stated that the Veteran "had a difficult early child[hood] and that his symptoms are exacerbated by periods of stress but again, per his report, symptoms predated his military involvement."  As already explained the reference to childhood symptoms does not meet the clear and unmistakable standard for finding preexistence, in light of all of the evidence in this case.  However, the characterization of symptoms that are exacerbated by stress in the context of discussing symptoms that go back to his military service, is sufficient evidence to determine that the nexus element is met in this case.  

Because all elements of service connection have been met, the appeal must be granted.  

Here, the Board notes that potential due process problems that have been raised in this case are, at most, harmless error.  Those problems include the adequacy of the October 2010 Board hearing as far as meeting the requirements of 38 C.F.R. § 3.103(c) (2013) as explained in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  It is noted that VA offered the Veteran an opportunity for another hearing before a member of the Board and, in a statement dated in June 2014, he declined that offer.  The Bryant issue was the basis for the two JMRs.  The Board's January 2013 Remand was to conduct additional development to assist the Veteran in substantiating his claims.  Additionally, VA has certain duties to provide notice and assistance to claimants seeking VA disability compensation benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  The Board's decision in this case is fully favorable to the Veteran.  As such, no prejudice could have resulted from any defect in VA's duties to notify and assist, any defect with regard to the hearing, or any defect as to compliance with any of the remands.  

ORDER

Service connection for bipolar disorder and a mood disorder, not otherwise specified, is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


